DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 82 sets forth “the NMR spectroscopy system is operable to apply a magnetic pulse sequence to artificially induce NMR signals in an additional region of tissue.”  To properly distinguish from the magnetic pulse sequence of parent claim 69, the limitation should be amended to “[...] is operable to apply an additional magnetic pulse sequence [...].”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 77, 78, 81 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 77 and 78 set forth that the NMR spectroscopy system comprises “a single voxel region prescribed to coincide with the region of tissue” and “an additional single voxel region prescribed to coincide with an additional region of tissue.”  The region of tissue, in the context of the disclosure, encompasses human tissue and applicant has not differentiated the NMR spectroscopy system from the tissue.  As such, applicant has claimed human tissue as part of the system to which the invention is drawn.  The claim is therefore drawn to patent-ineligible subject matter.
Claim 81 sets forth an intervertebral disc as part of the system to which the invention is drawn.  The claim is therefore drawn to patent-ineligible subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 74, 92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of claims 74 and 92 set forth “a chemical entity indicative of collagen break-down in the region of tissue.”  The specification does not appear to identify the chemical entity or entities which applicant intends.  In paragraph [0129] (paragraph as numbered in applicant’s pre-grant publication, US 2018/0317802), applicant refers to the observance of certain amino acids resulting from the breakdown of collagen, and perhaps this is what is intended by the claimed “chemical entity.”  However, the claimed “chemical entity” represents a genus for which applicant has not demonstrated possession, as disclosure of a representative number of species is required in order to demonstrate possession of the full scope of the genus.  The amino acids disclosed, if this is in fact what applicant intends by the claimed chemical entity, which are observed as a result of collagen breaking down into its constituent amino acids, is not representative of the entire genus.  For these reasons, applicant lacks sufficient written description of the subject matter claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74, 77, 78, 79 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Each of claims 74 and 92 set forth “a chemical entity indicative of collagen break-down in the region of tissue.”  It is unclear what applicant chemical species applicant intends and the metes and bounds of the patent protection sought are indefinite.  Perhaps applicant intends amino acid resonances as disclosed in [0129] (paragraph as numbered in applicant’s pre-grant publication, US 2018/0317802), but the connection to what is claimed is not definitive and clarification is necessary to properly construe the claim.
Claims 77 and 78 set forth that the NMR spectroscopy system “comprises a single voxel region [...]” or “an additional single voxel region [...].”  It is unclear how the system itself comprises a voxel region of, for example, a volumetric image.  Perhaps instead applicant intends to set forth that the processor of the system is configured to prescribe the voxel regions as claimed, but clarification to effectively convey this is required.
Claim 79 sets forth “a portion of the curve comprises each the spectral parameter,” where parent claim 69 sets forth “a ratio between spectral parameters” (plural).  Perhaps applicant intends plural spectral parameters in claim 79.  As recited, it is unclear if applicant intends one or both of the spectral parameters of the parent claim or if applicant intends to introduce a new spectral parameter.  For these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 97 is rejected under 35 U.S.C. 102(b) as being anticipated by Cheng et al. (“Quantitative Neuropathology by High Resolution Magic Angle Spinning Proton Magnetic Resonance Spectroscopy”).
Cheng et al. disclose a diagnostic system including a nuclear magnetic resonance spectroscopy system that is configured to generate NMR spectroscopic data related to an NMR spectrum of a region of tissue and to provide that NMR spectroscopic data “in a form that is processable,” as claimed.  See proton MR spectra of monkey brain tissue in Fig. 1, for example or Fig. 2 for human brain tissue.  The spectra provided are able to be processed, as claimed.  The NMR spectroscopy system comprises a proton high resolution magic angle spinning (HR-MAS) system, as shown in Fig. 2.  The lactate-related region is assessed in Fig. 2, which necessitates an associated processor to provide the quantitative, diagnostic data.  An acetyl-related resonance is assessed in the form of at least n-acetylaspartate, as in the paragraph bridging pp. 6408-6409.  The diagnostic data is inherently “correlative to pain,” as claimed, even if it is not of the type applicant intends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 69-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,901,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to NMR spectroscopy systems and associated methods for providing diagnostic information regarding pain in exploiting ratios of spectral parameters between an acetyl-related resonance region and a lactate-related resonance region.  The instant claims are broader in that only a single ratio is required in independent claims 69 an 85.  However, the second ratio and the comparison recited in the conflicting independent claim is prescribed in dependent claims 75 and 93 in combination with their respective parent claims.  Each of the dependent claims cited prescribe similar features which do not result in a patentable distinction.
Claim 97 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,901,285 in view of Cheng et al. (“Quantitative Neuropathology by High Resolution Magic Angle Spinning Proton Magnetic Resonance Spectroscopy”).  Each of claim 97 and 1 are directed to NMR spectroscopy systems which provide diagnostic information based on an n-acetyl-related resonance region and a lactate-related resonance region.  The instant claim are broader in that they do not specifically prescribe that a ratio of values is exploited.  The conflicting claims are not specific to exploiting high resolution proton magic angle spinning (HR-MAS); however, Chen et al. establish that it is known to those skilled to exploit HR-MAS in assessing of chemical resonances including acetyl-related and lactate-related resonances, as in the abstract and Fig. 2 on p. 6410.  It would have been obvious to exploit HR-MAS in the NMR spectroscopic system of conflicting claim 1 for assessing these resonance markers, as HR-MAS is “rapid and requires only small amounts of unprocessed samples,” as taught by Cheng et al. in the abstract, and further is “rapid, quantitative, nondestructive, and relevant in vivo which makes it a suitable tool for clinical and experimental neuropathlogic investigations,” as in the first sentence of the Conclusion on p. 6413.
Claims 1 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 8,344,728.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to NMR spectroscopic systems and/or associated methods for providing diagnostic information regarding pain in exploiting ratios of spectral parameters between an acetyl-related resonance region and a lactate-related resonance region.  The instant claims correspond to the scope prescribed by conflicting claim 1 in combination with conflicting claim 2, where the diagnostic information is provided based in part upon a ratio of values representative of the acetyl-related resonance and the lactate-related resonance.
Claim 97 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. 8,344,728.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because each is directed to an NMR spectroscopic system exploiting proton high resolution magic angle spinning (HR-MAS) to identify an acetyl-related resonance and a lactate-related resonance for diagnostic purposes.

Allowable Subject Matter
Claims 69-96 are drawn to subject matter which patentably distinguishes from the prior art.  The closest prior art neither teaches nor fairly well suggests an NMR diagnostic system including an NMR spectroscopy system comprising a local detector coil assembly in combination with a processor and non-transitory computer-readable memory including instructions that perform operations to determine a ratio value based at least in part on a ratio between spectral parameters associated with (a) an n-Acetyl-related resonance region of the NMR spectrum associated with chondroitin sulfate or a metabolite or degradation product thereof, and (b) a lactate-related resonance region of the NMR spectrum and provide diagnostic information at least in part based upon the ratio value, with the diagnostic information corresponding to degenerative nociceptive pain, in combination with the other features recited in independent claim 69.  Similarly, the closest prior art neither teaches nor fairly well suggests a  method including analyzing at least a lactate-related resonance region and a proteoglycan-related
resonance region from nuclear magnetic resonance (NMR) spectroscopic data and producing a ratio value from the analysis for the NMR spectrum from the region of tissue and that indicates a ratio between spectral parameters associated with the lactate-related resonance region and the proteoglycan-related resonance region, and determining whether degenerative nociceptive pain is being experienced at the region of tissue based at least in part on the ratio value, in combination with each of the other features prescribed by independent claim 85.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793